DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijo (Pub 2015/0015118)
As to claim 1, Kamijo teaches an electronic device (fig 6A and 6B) comprising:
a base substrate (340) having a mounting surface;
an electronic component having a mechanical vibration portion (332) mounted on the mounting surface of the base substrate;
an intermediate layer (320) mounted on the base substrate and forming an internal space (350) with the base substrate so as to accommodate the electronic component therein, the intermediate layer having at least one through-hole (322) that opens the internal space to an outside; and
a sealing layer (310) on the intermediate layer and sealing the internal space by closing the at least one through-hole.
As to claim 2, Kamijo teaches wherein the mounting surface of the base substrate has a closed-end opening portion (341), and part of the electronic component overlaps the closed-end opening portion.
As to claim 5, Kamijo teaches wherein, when the mounting surface of the base substrate is viewed in plan view thereof, the at least one through-hole is in a region that overlaps the closed-end opening portion (310 overlaps the 341 area).
As to claim 6, Kamijo teaches wherein the electronic component is a quartz crystal resonator (paragraph 35).
As to claim 7, Kamijo teaches wherein a material of the intermediate layer is selected from polysilicon and silicon oxide (paragraph 27).
As to claim 10, Kamijo teaches wherein the at least one through-hole is only in a top portion of the intermediate layer that faces the base substrate (322 only in the top portion).

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al (Pub 2012/0075030, further referred to as Iwasaki).
As to claim 11, Iwasaki teaches a manufacturing method for an electronic device, the manufacturing method comprising (Fig 2-3):
preparing an aggregate substrate (1);
forming a first sacrificial layer (2) on the aggregate substrate;
mounting an electronic component (3) on the aggregate substrate such that the first sacrificial layer supports a part of the electronic component having a mechanical vibration portion (paragraph 45);
covering the electronic component with a second sacrificial layer (6);
covering the second sacrificial layer with an intermediate layer (7) having at least one through-hole (8) that extends through the intermediate layer to the second sacrificial layer;
forming an internal space (9 and 10) between the aggregate substrate and the intermediate layer by removing the first sacrificial layer and the second sacrificial layer through the at least one through-hole (paragraph 48); and sealing the internal space by closing the at least one through-hole with a sealing layer (11).
As to claim 15, Iwasaki teaches wherein the electronic component is a quartz crystal resonator (paragraph 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo in view of Chen et al (Pub 2014/0361842, further referred to as Chen).
As to claim 3, Kamijo teaches an electronic device (fig 6A and 6B) comprising:
a base substrate (340) having a mounting surface;
an electronic component having a mechanical vibration portion (332) mounted on the mounting surface of the base substrate;
an intermediate layer (320) mounted on the base substrate and forming an internal space (350) with the base substrate so as to accommodate the electronic component therein, the intermediate layer having at least one through-hole (322) that opens the internal space to an outside; and
a sealing layer (310) on the intermediate layer and sealing the internal space by closing the at least one through-hole; 
and an electrode pad (342a and 342b) joined to the electronic component.
Kamijo does not teach using a castellation electrode
Chen teaches a crystal resonator circuit (fig 2, 3B) where a vibrating resonator (120) is connected to a electrode pad (134) where a base wire (fib 3B connection to 136 from 134) is used to connected to a castellation electrode (137) on the end surface).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to use the oscillator taught in the Kamijo with the castellation electrode taught in Chen in order to modify a resonator circuit using well known in the art external electrode connections.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo.
As to claims 8 and 9, Kamijo teaches an electronic device (fig 6A and 6B) comprising:
a base substrate (340) having a mounting surface;
an electronic component having a mechanical vibration portion (332) mounted on the mounting surface of the base substrate;
an intermediate layer (320) mounted on the base substrate and forming an internal space (350) with the base substrate so as to accommodate the electronic component therein, the intermediate layer having at least one through-hole (322) that opens the internal space to an outside; and
a sealing layer (310) on the intermediate layer and sealing the internal space by closing the at least one through-hole and wherein a material of the intermediate layer is selected from polysilicon and silicon oxide (paragraph 27).
Kamijo does not explicitly teach the sealing layer is from silicon nitride.
As would have been recognized by a person of ordinary skill in the art, using silicon nitride for the sealing layer is done merely as a design choice to choosing a notoriously well known in the art insulating material (paragraph 27, the second lid or “sealing layer” is an insulating material) for a user desired material.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to use a silicon nitride from the sealing material as doing so would be a mere matter of design choice to choosing a well-known insulating material.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kamijo.
As to claim 12, Iwasaki teaches a manufacturing method for an electronic device, the manufacturing method comprising (Fig 2-3):
preparing an aggregate substrate (1);
forming a first sacrificial layer (2) on the aggregate substrate;
mounting an electronic component (3) on the aggregate substrate such that the first sacrificial layer supports a part of the electronic component having a mechanical vibration portion (paragraph 45);
covering the electronic component with a second sacrificial layer (6);
covering the second sacrificial layer with an intermediate layer (7) having at least one through-hole (8) that extends through the intermediate layer to the second sacrificial layer;
forming an internal space (9 and 10) between the aggregate substrate and the intermediate layer by removing the first sacrificial layer and the second sacrificial layer through the at least one through-hole (paragraph 48); and sealing the internal space by closing the at least one through-hole with a sealing layer (11).
Iwasaki does not teach the resonator mounting formation.
Kamijo teaches an electronic device (fig 6A and 6B) comprising:
a base substrate (340) having a mounting surface;
an electronic component having a mechanical vibration portion (332) mounted on the mounting surface of the base substrate;
an intermediate layer (320) mounted on the base substrate and forming an internal space (350) with the base substrate to accommodate the electronic component therein, the intermediate layer having at least one through-hole (322) that opens the internal space to an outside; and
a sealing layer (310) on the intermediate layer and sealing the internal space by closing the at least one through-hole.
wherein the mounting surface of the base substrate has a closed-end opening portion (341), and part of the electronic component overlaps the closed-end opening portion.
As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the manufacturing technique of resonator creation taught in Iwasaki with the internal configuration taught in Kamijo in order to produce a well-known internal resonator configuration.  
As to claim 15, Kamijo teaches wherein the electronic component is a quartz crystal resonator (paragraph 35).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kamijo and Chen.
As to claim 14, Iwasaki teaches a manufacturing method for an electronic device, the manufacturing method comprising (Fig 2-3):
preparing an aggregate substrate (1);
forming a first sacrificial layer (2) on the aggregate substrate;
mounting an electronic component (3) on the aggregate substrate such that the first sacrificial layer supports a part of the electronic component having a mechanical vibration portion (paragraph 45);
covering the electronic component with a second sacrificial layer (6);
covering the second sacrificial layer with an intermediate layer (7) having at least one through-hole (8) that extends through the intermediate layer to the second sacrificial layer;
forming an internal space (9 and 10) between the aggregate substrate and the intermediate layer by removing the first sacrificial layer and the second sacrificial layer through the at least one through-hole (paragraph 48); and sealing the internal space by closing the at least one through-hole with a sealing layer (11).
Iwasaki does not teach the resonator mounting formation or castellation electrode.
Kamijo teaches an electronic device (fig 6A and 6B) comprising: a base substrate (340) having a mounting surface; an electronic component having a mechanical vibration portion (332) mounted on the mounting surface of the base substrate; an intermediate layer (320) mounted on the base substrate and forming an internal space (350) with the base substrate so as to accommodate the electronic component therein, the intermediate layer having at least one through-hole (322) that opens the internal space to an outside; and a sealing layer (310) on the intermediate layer and sealing the internal space by closing the at least one through-hole, wherein the mounting surface of the base substrate has a closed-end opening portion (341), and part of the electronic component overlaps the closed-end opening portion.
Chen teaches a crystal resonator circuit (fig 2, 3B) where a vibrating resonator (120) is connected to an electrode pad (134) where a base wire (fib 3B connection to 136 from 134) is used to connected to a castellation electrode (137) on the end surface).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the manufacturing technique of resonator creation taught in Iwasaki with the internal configuration taught in Kamijo and the castellation electrode taught in Chen in order to modify a resonator circuit using well known in the art external electrode connections.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the sealing layer coning the base and covering the base wire as a is recited in claims 4 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849